Citation Nr: 1220430	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-10 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than October 1, 2006, for additional compensation payable for a dependent spouse.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from September 1963 to September 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied an effective date earlier than October 1, 2006 to add his dependent spouse to his compensation award. 

The Veteran indicated on his November 2008 VA Form 9 that he wished to testify at a Board hearing.  In an April 2009 VA Form 9, he withdrew the hearing request.

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In August 1983 the Veteran submitted to VA a copy of his marriage license which indicated that the Veteran had married N.C.H in September 1963.  Also, in an October 1983 claim for benefits the Veteran listed N.C.H. as his wife.  By rating decision dated in November 1983 the RO awarded a combined disability rating to 10 percent, effective October 1, 1983.  Notably, this combined rating did not make the Veteran eligible to receive compensation for dependents at that time.

2.  The Veteran was in receipt of education benefits from VA from July to December 1984, during which he was paid an additional amount for his wife, N.H.C.

3. In a September 1988 rating decision, the RO awarded a combined disability rating to 30 percent, effective August 22, 1986, making the Veteran eligible to receive compensation for dependents.

4.  In an October 1988 notice letter of this award the RO informed the Veteran that he was now eligible to receive additional compensation for dependents and requested that the Veteran submit a VA Form 21-686c, declaration of marital status within one year of the notice of this letter.  A review of the claims file is negative for a response to this request.   

5.  In a June 2006 rating decision the RO awarded a combined disability rating to 40 percent, effective June 1, 2005.  In the notice letter accompanying this decision the RO noted that the Veteran was being paid as a single Veteran with no dependents.  

6. On September 11, 2006, VA received a completed VA Form 21-686c from the Veteran.

7.  In a November 2006 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse, effective from October 1, 2006, the first day of the month following the date the written claim for additional compensation benefits based on a dependent spouse was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 1, 2006, for the award of additional compensation for a dependent spouse, are not met. 38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran was awarded additional compensation based on his dependent spouse, effective from October 1, 2006 following the submission of a completed VA Form 21-686c received by VA on September 11, 2006.  The Veteran notes that he was eligible to receive compensation for dependents as early as August 22, 1986 and that he informed VA of his marriage status when he submitted a copy of his marriage license to N.C.H. in August 1983.  

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating. 38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect. 38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award. 38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action. 38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

Factual Background

In August 1983 the Veteran submitted to VA a copy of his marriage license which indicated that the Veteran had married N.C.H in September 1963.  Also, in an October 1983 claim for benefits the Veteran listed N.C.H. as his wife.  By rating decision dated in November 1983 the RO awarded a combined disability rating to 10 percent, effective October 1, 1983.  Notably, this combined rating did not make the Veteran eligible to receive compensation for dependents.  

The Veteran was in receipt of education benefits from VA from July to December 1984, during which he was paid an additional amount for his wife, N.H.C.

In a September 1988 rating decision, the RO awarded a combined disability rating to 30 percent, effective August 22, 1986, making the Veteran eligible to receive compensation for dependents.  In an attached October 1988 notification letter, the RO requested that the Veteran complete and return the enclosed VA Form 21-686c (Declaration of Status of Dependents).  It noted that such information must be received within one year from the date of the letter in order to be paid the additional compensation prior to the date the form was received. The October 1988 notification letter indicated that there were six enclosures, which included a VA Form 21-686c.  A review of the claims file is negative for a response to this request.   

In a June 2006 rating decision the RO awarded a combined disability rating to 40 percent, effective June 1, 2005.  In the notice letter accompanying this decision the RO noted that the Veteran was being paid as a single Veteran with no dependents.  

On September 11, 2006, VA received a completed VA Form 21-686c from the Veteran showing one dependent spouse, N.C.H.

In a November 2006 notification letter, the RO informed the Veteran that additional benefits were included in his award for his spouse, effective from October 1, 2006.  The Veteran disagreed with the effective date for his additional compensation for his dependent spouse and perfected this appeal.  Throughout this appeal the Veteran has argued that he was eligible to receive compensation for dependents as early as August 22, 1986 and that he informed VA of his marriage status when he submitted a copy of his marriage license to N.C.H. in August 1983.  He also argues that he did respond to the October 1988 notice letter with a completed VA Form 21-686c and that VA lost this form.  He has also submitted a hand-written letter, purportedly dated in November 1988 noting that the Veteran was submitting a completed VA Form 21-686c in response to the October 1988 notice letter and that his marital status had stayed the same.  However, there is no VA Form 21-686c dated in 1988 from the Veteran in the claims file and the Veteran has failed to submit a date-stamped copy of the purported VA Form 21-686c submitted in 1988.  

Analysis

The Board notes first that the effective date for the award of additional compensation cannot be the date of the Veteran's marriage in 1963 or the date dependency arose, which also would have been the date of his marriage, because he did not have a disability rating in effect at that time in excess of 30 percent, and therefore, he was not entitled to additional compensation for dependents at that time. 38 C.F.R. §§ 3.4(b)(2)  , 3.401(b)(1)(i), (b)(2). 

The Veteran became entitled to additional compensation for dependents on August 22, 2006, the effective date for the combined disability rating of 30 percent. 38 C.F.R. § 3.4(b)(2).  Although the Veteran had earlier submitted a certified copy of his marriage license in August 1983, he did not meet the threshold combined rating requirement in order to be entitled to additional compensation for a spouse at that time. 38 C.F.R. § 3.4(b)(2).  When the Veteran was asked to submit additional information in response to the October 1988, letter, he did not do so.  Thus, even though August 22, 1986, is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent combined rating, certain information which the RO needed in order to award him the additional compensation.  In particular, he did not submit his wife's social security number. 

In this regard, the Board notes that Congress amended the statute in 1990 to provide, 

Any person who applies for or is in receipt of any compensation or pension benefit under laws administered by the Secretary shall, if requested by the Secretary, furnish the Secretary with the social security number of such person and the social security number of any dependent or beneficiary on whose behalf, or based upon whom, such person applies for or is in receipt of such benefit. . . . 38 U.S.C.A. § 5101(c)(1).  VA updated its regulations in compliance with the amendment in March 1992. 38 C.F.R. § 3.216.  Thus, because the Veteran did not provide this information within one year of the October 1988 notification letter, the RO could not award benefits based on the August 22, 1986, effective date of the 20 percent rating. 38 C.F.R. § 3.401(b)(3)  . 

Regarding the four possible effective dates delineated in 38 C.F.R. § 3.401(b), the date the Veteran's claim for additional compensation for dependents was received by the RO was September 11, 2006, and on this VA Form 21-686c he provided his wife's social security number. 38 C.F.R. § 3.401(b)(1)(ii).  The date that dependency arose was September [redacted], 1963, i.e., the date that the Veteran married N.C.H. 38 C.F.R. § 3.401(b)(2).  The effective date when the Veteran's combined rating was increased to at least 30 percent was August 22, 1986. 38 C.F.R. § 3.401(b)(3).  Finally, pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife as a dependent was October 1, 2006. 38 C.F.R. § 3.401(b)(4).  As the law instructs that the effective date for additional compensation for dependents is the latest of the four aforementioned dates, the correct effective date for the Veteran is October 1, 2006. 

To the extent that the Veteran suggests that VA lost or misplaced the forms he allegedly submitted in November 1988, he has offered no supporting evidence. There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chem. Found., Inc., 272 U.S. 1, 14-15   (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274   (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310   (1999).

There is no VA Form 21-686c contained in the claims file that was received in November 1988.  Without evidence to the contrary and with the presumption of regularity of the official acts of public officers, the Board must conclude that any mail sent to the RO in Columbia, South Carolina, would have been received and associated with the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200   (1998).  The Board finds the Veteran's assertion that he sent the required information in November 1988 is not sufficient to rebut the presumption of regularity in the administrative process.

Based on the foregoing discussion, the evidence of record weighs against the assignment of an effective date prior to October 1, 2006, for an award of additional compensation benefits based on a dependent spouse. Accordingly, for the reasons and bases discussed above, the appeal is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

There are some claims to which VA's notice and assistance requirements do not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has been held not to apply to claims based on allegations that VA decisions were clearly and unmistakably erroneous. Id.   It has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of cases, remand of claims pursuant to lack of notice is not required because evidentiary development has been completed.  Wensch v. Principi, 15 Vet. App. 362, 368   (2001); Dela Cruz v. Principi, 15 Vet. App. 143   (2001).  Although the Court said in Wensch that VA's notice requirements did not apply in such cases, it may be more accurate to say that VA's duties applied, but that its notice and duty to assist requirements had been satisfied.  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

This case involves the application of law to certain facts-such as the effective date for a combined rating higher than 30 percent and the date when information, which was needed to award additional compensation for the Veteran's wife, was received by the RO-and those facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  See Smith.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought.)


ORDER

An effective date earlier than October 1, 2006, for additional compensation payable for a dependent spouse is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


